       Case 1:20-cv-05614-AKH Document 23-1 Filed 07/22/20 Page 1 of 3


From:            Adam Pakula
To:              McKay, Thomas (USANYS)
Subject:         FW: FLM
Date:            Wednesday, July 22, 2020 12:32:13 PM
Attachments:             ..docx




From:
Sent: Thursday, May 28, 2020 2:37 PM
To:                                                     Adam Pakula

Subject: FLM

Hey, Fellas. Hope you are all doing ok.

I have received a few high profile FLM requests since we all last collaborated.

I came up with a list of additional criteria that my brass and the BOP approved as having the
potential FLM participant agree to ahead of time (in addition to the FLM conditions).

I reviewed the list over the phone with the offender and then emailed the document to be signed
before we would formally agree to FLM. I think this will help me justify bouncing him out if there’s
problems.

Sharing with you guys to use if needed and/or as you see fit.
        Case 1:20-cv-05614-AKH Document 23-1 Filed 07/22/20 Page 2 of 3

            UNITED             STATES             DISTRICT               COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                               PROBATION OFFICE


    MATTHEW R. MACAVOY                                                     FEDERAL OFFICE BUILDING
CHIEF U.S. PROBATION OFFICER                                              600 ARCH STREET, SUITE 2400
                                                                         PHILADELPHIA, PA 19106-1679
                                                                                  215-597-7950
                                                                                FAX: 215-597-8856


                                          May 27, 2020




RE: Federal Location Monitoring (FLM)

Dear Mr.

As we discussed on May 21, 2020, we are investigating your suitability for participation in the
Federal Location Monitoring Program, which would allow for the completion of your custodial
sentence (due to terminate on August 1, 2025) to occur at your home, under the monitoring and
supervision of the United States Probation Office.

In addition to the FLM program rules that have been forwarded to you, below are a list of
additional guidelines you will be expected to comply with and honor during the entire term of
FLM (should your application be accepted). As we discussed, any violation of these rules will
result in our office’s contact the United States Bureau of Prisons with a request to transfer you
out of FLM immediately.

   1) No engagement of any kind with the media, including print, tv, film, books, or any other
      form of media/news. Prohibition on social media on all such platforms. No posting on
      social media and a requirement that you communicate with friends and family to exercise
      discretion in not posting on your behalf or posting any information about you. The
      purpose here is to avoid glamorizing or bringing publicity to your status as a sentenced
      inmate serving a custodial term in the community.
   2) Any employment must be approved in advance by the United States Probation Office and
      United States Bureau of Prisons. As a guideline, any employment must be fully
      transparent, fully tax paying, and through a verifiable, independent third party. Hours of
      work must be documented and work must be conducted in a “brick and mortar”
      setting. No self-employment, consulting, or other type of less visible work will be
      authorized.
   3) Prohibition on contact with any convicted felons. An exception will be made for your
      son                     allowing a weekly two hour, in person visit to occur at your home.
      No other contact of any kind will be permitted.
   4) Approval for attendance at one weekly religious service, in addition to holidays (Easter,
      Christmas, etc.)
   5) Food shopping and other regular household shopping to be conducted on your behalf by
        Case 1:20-cv-05614-AKH Document 23-1 Filed 07/22/20 Page 3 of 3


FLM
Page Two

      your family members.
   6) Approval will be granted for your medical treatment/appointments.
   7) Any requests outside of the parameters listed above (work, medical, religious) would be
      considered “discretionary leave” and will be considered only if the request is of an
      extraordinary nature. Such requests will be vetted by the Supervisor of the Location
      Monitoring Program.


Please review the above FLM parameters. If you agree to these conditions and guidelines, we
ask that you sign and date accordingly below and the investigation will continue to proceed.

Should you have any questions or need for clarification, please contact the undersigned at: (215)


                                                            Sincerely,




                                                            Senior U.S. Probation Officer




Agree to FLM guidelines as noted in this document




Object to FLM guidelines as noted in this document
